Exhibit 10.8

 

EXECUTION VERSION

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (this “Employment Agreement”),
dated July 7, 2017, is entered into by and between The Simply Good Foods
Company, a Delaware corporation (the “Company”), and Joseph E. Scalzo, in his
individual capacity (“Executive”). The “Effective Date” of this Employment
Agreement shall be the Closing Date, as such term is defined in that certain
Agreement and Plan of Merger, dated April 10, 2017 (the “Merger Agreement”), by
and among Conyers Park Acquisition Corp., a Delaware corporation, the Company,
Conyers Park Parent Merger Sub, Inc., a Delaware corporation and a wholly-owned
subsidiary of the Company (“Parent Merger Sub”), Conyers Park Merger Sub 1,
Inc., a Delaware corporation and a wholly-owned subsidiary of Parent Merger Sub
(“Company Merger Sub 1”), Conyers Park Merger Sub 2, Inc., a Delaware
corporation and a wholly-owned subsidiary of Company Merger Sub 1 (“Company
Merger Sub 2”), Conyers Park Merger Sub 3, Inc., a Delaware corporation and a
wholly-owned subsidiary of Company Merger Sub 2 (“Company Merger Sub 3”),
Conyers Park Merger Sub 4, Inc., a Delaware corporation and a wholly-owned
subsidiary of Company Merger Sub 3, NCP-ATK Holdings, Inc., a Delaware
corporation, solely in its capacity as the Majority Stockholder, Atkins Holdings
LLC, a Delaware limited liability company, and, solely in its capacity as the
Stockholders’ Representative pursuant to Section 10.15 of the Merger Agreement,
Roark Capital Acquisition, LLC, a Georgia limited liability company; provided
that if the transactions contemplated by the Merger Agreement (collectively, the
“Transaction”) are not consummated, this Employment Agreement shall be null and
void ab initio and of no force and effect.

 

WHEREAS, pursuant to that certain Employment Agreement, effective as of February
11, 2013, by and between Atkins Nutritionals, Inc., a New York corporation
(“Atkins”), and Executive, as amended by that First Amendment to Employment
Agreement, by and between Atkins and Executive, entered into as of August 12,
2013 (the “Prior Agreement”), Executive provides services to Atkins; and

 

WHEREAS, subject to the consummation of the Transaction, the Company seeks to
retain Executive’s services pursuant to the terms of this Employment Agreement,
which will supersede the Prior Agreement in its entirety; provided that, for the
avoidance of doubt, the parties’ entry into this Employment Agreement will not
constitute “Good Reason” to terminate Executive’s employment under the Prior
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

SECTION I. TERM OF EMPLOYMENT

 

Subject to the terms and conditions set forth in this Employment Agreement, the
Company agrees to employ Executive and Executive agrees to be employed by the
Company for an initial term of five (5) years, starting on the Effective Date
and ending on the fifth anniversary of such date (the “Initial Term”). The term
of this Employment Agreement will automatically renew for additional one year
periods (each, an “Additional Term”) unless, at least 90 days prior to the
expiration of the applicable Initial Term or Additional Term, either party
provides the other party with written notice of non-renewal. The employment term
described in this SECTION 1 is referred to in this Employment Agreement as the
“Term.” Executive’s primary place of employment shall be at the Company’s
corporate headquarters in Denver, Colorado, provided that Executive understands
and agrees that Executive will be required to travel from time to time for
business purposes.

  

 

 

    

SECTION 2. POSITION AND DUTIES AND RESPONSIBILITIES

 

(a)      Position. Executive shall be the Chief Executive Officer and President
of the Company. Executive shall report to the Board of Directors of the Company
(the “Board”). In addition, if the Board appoints an Executive Chairman of the
Board and/or an Executive Vice Chairman of the Board, Executive shall also
report to such Executive Chairman of the Board and/or Executive Vice Chairman of
the Board, as directed by the Board.

 

(b)       Duties and Responsibilities. During the Term, Executive shall serve as
the Chief Executive Officer and President of the Company and shall devote all of
Executive’s business time, skill and energies to promote the interests of the
Company and to serve such positions with the Company as may be reasonably
assigned by the Board and, if applicable, the Executive Chairman of the Board
and/or the Executive Vice Chairman of the Board and which are consistent with
the title of Chief Executive Officer and President of the Company. Executive
shall undertake to perform all of Executive’s duties and responsibilities for
the Company and any current and/or future entity that is controlled by the
Company or any of its subsidiaries in good faith and on a full-time basis and
shall at all times act in good faith in the course of Executive’s employment
under this Employment Agreement in the best interests of the Company and its
subsidiaries. The parties acknowledge that Executive currently serves on the
boards of Focus Brands, a for-profit corporation, and Seacology, a
not-for-profit corporation. Executive may continue such board service and manage
his personal investments to the extent that such activities do not interfere,
individually or in the aggregate, with Executive’s duties under this Employment
Agreement. For the avoidance of doubt, Executive may serve on additional boards
only with the Board’s prior written approval.

 

(c)       Board of Directors. The Board shall take such action as may be
necessary to appoint or elect Executive as a member of the Board as of the
Effective Date. Thereafter, during the Term, the Board shall nominate Executive
for re-election as a member of the Board at the expiration of the then current
term; provided that the foregoing nomination shall not be required to the extent
prohibited by legal or regulatory requirements.

 

SECTION 3. COMPENSATION AND BENEFITS

 

(a)       Base Salary. Executive’s base salary shall be $715,000 per year (the
“Base Salary”), starting as of the Effective Date, which Base Salary is (i)
payable in installments, in accordance with the Company’s standard payroll
practices and policies for senior executives, (ii) subject to such withholding
and other taxes as required by law or as otherwise permissible under such
practices or policies and (iii) subject to increase (but not decrease) in the
Board’s discretion.

 

(b)       Employee Benefit Plans. Executive is eligible to participate in the
employee benefit plans, programs and policies maintained by the Company for its
senior executives generally, in accordance with the terms and conditions of such
plans, programs and policies as in effect from time to time.



 

2 

 

  

(c)       Annual Bonus. With respect to fiscal year 2017, Executive will be
eligible for an annual bonus (“Annual Bonus”) in accordance with the terms of
the Company’s plan currently in effect for such fiscal year (the “2017 Plan”),
with a target bonus opportunity equal to 75% of Base Salary (with respect to the
2017 fiscal year, the “Target Bonus”), and with the actual Annual Bonus based
upon attainment of the performance goals set forth in the 2017 Plan. Commencing
with fiscal year 2018, Executive will be eligible to receive an Annual Bonus
under the Company’s annual bonus plan as may be in effect from time to time,
with a target bonus opportunity of 100% of Base Salary (with respect to the 2018
fiscal year and thereafter, the “Target Bonus”), and with the actual Annual
Bonus based upon the attainment of one or more pre-established performance goals
established by the Board (or a committee thereof) in its sole discretion.

 

(d)       Equity Awards. Within 15 days of the Closing Date, the Company shall
grant Executive options to purchase 1.2 million shares of Company common stock
under the Company’s 2017 Omnibus Incentive Plan (the “Incentive Plan”), at an
exercise price equal to the fair market value of a share of Company common stock
as of the grant date (which will equal either (1) the closing sales price of a
share of Company common stock as of the grant date or (ii) the average closing
sales price of a share of Company common stock over a period of up to five days
preceding the grant date, as determined by the Board (or a committee thereof) in
its sole discretion) and with vesting commencing on the Closing Date,
substantially in accordance with the form of Nonqualified Stock Option Agreement
attached hereto as Exhibit A. Thereafter, Executive shall be considered to
receive equity and other long-term incentive awards (which may include, without
limitation, restricted stock units and options) under any applicable plan
adopted by the Company during the Term for which its senior executives are
generally eligible. The level of Executive’s participation in any such plan, if
any, shall be determined in the sole discretion of the Board from time to time.

 

(e)       Paid Time Off. Executive shall accrue up to 20 days of paid time off
on a pro rata basis during each successive one-year period in the Term. Accrued
paid time off shall be taken at such time or times in each such one-year period
so as not to materially and adversely interfere with the business of the Company
and in no event shall more than ten days of paid time off be taken consecutively
without approval by the Board. Executive shall have no right to carry over
unused paid time off from any such one-year period to any other such one-year
period or to receive any additional compensation in lieu of taking Executive’s
paid time off.

 

(f)       Business Expenses. Executive shall be reimbursed for reasonable and
appropriate business expenses incurred and appropriately documented in
connection with the performance of Executive’s duties and responsibilities under
this Employment Agreement in accordance with the Company’s expense reimbursement
policies and procedures for its senior executives. In connection with required
business travel, Executive shall be permitted to travel either business class or
first class.

  

3 

 

  

SECTION 4. TERMINATION OF EMPLOYMENT AND SEVERANCE

 

(a)       Right of Termination. The Company shall have the right to terminate
Executive’s employment at any time, and Executive shall have the right to resign
at any time, subject to the obligations and conditions contained herein.

 

(b)       Payments upon Termination. Upon termination of Executive’s employment
with the Company for any reason, the Company shall pay to Executive on his last
day of employment with the Company all Base Salary earned by Executive through
his last day of employment, any earned and payable (but as of yet unpaid) Annual
Bonus for the previous year and any unreimbursed business expenses properly
incurred and submitted by Executive in accordance with SECTION 3(f).

 

(c)       Severance.

 

  (i) If, during the Term of this Employment Agreement, (A) Executive’s
employment hereunder is terminated without Cause, (B) Executive resigns for Good
Reason, or (C) a termination occurs due to the Company’s non-renewal in
accordance with SECTION I hereof (each, a “Qualifying Termination”), then, upon
Executive’s Termination of Employment (as defined below), the Company shall (in
lieu of any other severance benefits under any of the Company employee benefit
plans, programs or policies): (w) pay to Executive a pro-rated portion of the
Annual Bonus to which Executive would otherwise be entitled for the year of
termination (if any) calculated at the end of such year (with the proration
based on the number of days Executive was employed with the Company during such
year) and paid on the same date on which annual bonuses are paid to other
executives of the Company (the “Pro-Rata Bonus”); (x) (1) continue to pay
Executive’s Base Salary at the time of such termination for a period of
twenty-four (24) months following such Termination of Employment, and (2) pay to
Executive an amount equal to two times Executive’s Target Bonus for the year in
which Executive’s Termination of Employment occurs, with such amount payable in
substantially equal installments over the twenty-four (24) month period
immediately following such Termination of Employment; (y) provide for the
pro-rata vesting of any outstanding incentive equity awards based on Executive’s
employment with the Company from the commencement of the then current vesting
tranche through the Termination of Employment (e.g., if the current vesting
period is twelve (12) months, and Executive’s Termination of Employment occurs
nine (9) months after the commencement of the current vesting period, then
Executive will vest in 75% of the current tranche of the incentive equity award)
(the “Pro-Rata Equity Vesting”); and (z) if such Termination of Employment
occurs after the fourth anniversary of the Effective Date (a “Retirement
Termination”), provide for continued vesting of all of Executive’s incentive
equity awards granted at least one year preceding the Termination of Employment,
as if Executive remained employed and with any performance-based incentive
equity awards vesting only to the extent the underlying performance metrics are
achieved, and for Executive’s stock options to remain outstanding until their
expiration date (collectively, the “Retirement Equity Treatment”). The severance
amounts provided in clause (x) above will be paid in accordance with the
Company’s normal payroll practices, subject to such withholding and other taxes
as may be required or as otherwise permissible under the Company’s practices or
policies.



 

4 

 

  

Additionally, subject to Executive’s (1) timely election of continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), and (2) continued copayment of premiums at the same level and
cost to Executive as if Executive were an employee of the Company (excluding,
for purposes of calculating cost, an employee’s ability to pay premiums with
pre-tax dollars), Executive will be entitled to continued participation in the
Company’s group health plan (to the extent permitted under applicable law and
the terms of such plan) which covers Executive (and Executive’s eligible
dependents) for a period of eighteen (18) months following his Termination of
Employment, provided that Executive is eligible and remains eligible for COBRA
coverage; provided, further, that the Company may modify the continuation
coverage contemplated herein by making a taxable cash payment to Executive of
the applicable employer premiums to the extent reasonably necessary to avoid the
imposition of any excise taxes on the Company for failure to comply with the
nondiscrimination requirements of the Patient Protection and Affordable Care Act
of 2010, as amended, and/or the Health Care and Education Reconciliation Act of
2010, as amended (to the extent applicable); and provided, further, that in the
event that Executive obtains other employment that offers group health benefits,
such continuation of coverage by the Company hereunder shall immediately cease.

 

  (ii) The Company shall have no obligation to make or provide any severance
payments or benefits under clauses (w) and (x) of SECTION 4(c)(i), if (A)
Executive violates any of the material provisions of SECTION 5 of this
Employment Agreement (with SECTION 5(e) deemed material), or (B) Executive does
not execute and deliver (without revoking) to the Company a general release in
the form attached to this Employment Agreement as Exhibit B (the “Release”)
following Executive’s Termination of Employment. With respect to clause (A) of
this SECTION 4(c)(ii), Executive will have fifteen (15) days from the date of
the Company’s notice of the violation in which to cure such violation (to the
extent such violation is capable of cure, as determined in the Company’s good
faith discretion) (the “Cure Opportunity”), before the termination of severance
payments and benefits takes effect.

  

5 

 

   

  (iii) The Company shall have no obligation to provide for the Pro-Rata Equity
Vesting nor the Retirement Equity Treatment, if Executive does not deliver the
Release. Additionally, if Executive violates any of the material provisions of
SECTION 5 of this Employment Agreement (with SECTION 5(e) deemed material)
within two years of his Retirement Termination, then subject to the Cure
Opportunity described above, any (A) unvested incentive equity awards and (B)
incentive equity awards that vested following the Retirement Termination
(collectively, the “Retirement Incentive Equity”) will be forfeited without
payment of any consideration, and to the extent necessary to effectuate the
foregoing, Executive will be obligated to repay to the Company any gain (e.g.,
the fair market value of a full value award upon settlement or the excess of the
fair market value of shares received upon exercise of stock options over the
applicable aggregate exercise price) received in respect of previously exercised
or settled Retirement Incentive Equity (collectively, the “Retirement Equity
Forfeiture Provisions”).

 

  (iv) Executive waives Executive’s rights, if any, to have the payments
provided for under this SECTION 4(e) taken into account in computing any other
benefits payable to, or on behalf of, Executive by the Company.

 

  (v) Subject to this SECTION 4(c)(v), notwithstanding anything to the contrary
in this Employment Agreement, if a Change in Control (as defined in the
Incentive Plan) occurs, neither the Company, nor any current and/or future
entity that controls, is controlled by or is under common control with the
Company (collectively, “Affiliates”), nor any acquirer of the Company or any
Affiliate of the Company will have any obligation to make severance payments
under this Section in connection with such Change in Control unless a Qualifying
Termination occurs as described in clause (A) of the following sentence.
Executive shall be entitled to the following Change in Control benefits: (A) if
a Qualifying Termination occurs during the Term of this Employment Agreement and
within the twelve (12)-month period immediately following a Change in Control,
in addition to the payments and benefits set forth in SECTION 4(c)(i), Executive
will be entitled to accelerated vesting of all of his incentive equity awards
outstanding as of the consummation of such Change in Control, subject to his
execution and non-revocation of the Release as required below, and (B)
notwithstanding whether a Qualifying Termination occurs, if a Change in Control
is a Qualifying Change in Control (as defined below), Executive will be entitled
to accelerated vesting of all of his incentive equity awards outstanding as of
consummation of such Change in Control.

  

6 

 

  

“Qualifying Change in Control” means (1) any “person,” as such term is used in
Sections 13(d) and 14(d) of the Exchange Act (other than the Company, the
Investors (as defined in the Incentive Plan), any trustee or other fiduciary
holding securities under any employee benefit plan of the Company, or any
company owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of Common Stock of the
Company), becomes the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
50% or more of the combined voting power of the Company’s then outstanding
securities {and for this purpose public shareholders of an entity into which the
Company merges shall be treated as a “person”); and (2) as of the consummation
of the transaction described in clause (1), individuals who constitute the Board
immediately before the transaction, and any new director (other than a director
designated by a Person (as defined in the Incentive Plan) who has entered into
an agreement with the Company to effect the transaction described in clause (I)
or a director whose initial assumption of office occurs as a result of either an
actual or threatened election contest or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two thirds of the directors then still in
office who either were directors immediately before the transaction or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority of the Board.

 

  (vi) “Termination of Employment” means the date on which Executive’s
“separation from service” occurs within the meaning of Section 409A of the
Internal Revenue Code.

 

  (vii) The severance payments described in SECTION 4(c)(i) shall commence
within the sixty (60) day period following Executive’s Termination of
Employment, provided Executive executes the Release and the Release becomes
effective and irrevocable within such sixty (60) day period, and provided,
further, that if such sixty (60) day period begins in one calendar year and ends
in a second calendar year, such payments shall be made or shall commence in the
second calendar year.

 

(d)      Termination by the Company for Cause or by Executive other than for
Good Reason.

 

  (i) The Company shall have the right to terminate Executive’s employment at
any time for Cause, and Executive shall have the right to resign at any time
with or without Good Reason.

 

  (ii) If Executive’s employment is terminated for Cause or Executive resigns
other than for Good Reason, the Company’s only obligation to Executive under
this Employment Agreement (except as provided under SECTION 4(g)) shall be to
make the payments required under SECTION 4(b); provided that if Executive’s
resignation other than for Good Reason occurs after the fifth anniversary of the
Effective Date (and is not under circumstances where Cause exists), then subject
to Executive’s execution and non-revocation of the Release within sixty (60)
days following Executive’s Termination of Employment, Executive will be entitled
to the Retirement Equity Treatment, subject to the Retirement Equity Forfeiture
Provisions.

  

7 

 

  

(e)       Cause. “Cause” shall exist if Executive (i) is convicted of, or pleads
guilty or nolo contendere to, a felony or, (ii) (a) engages in gross neglect or
willful misconduct with respect to his duties and responsibilities hereunder;
(b) materially breaches any of Executive’s fiduciary duties to the Company or
any of its Affiliates; (c) otherwise materially breaches in any material respect
any provision of this Employment Agreement or any other agreement between
Executive and the Company or any of its Affiliates; (d) engages in any activity
or behavior, including substance abuse, that is or could reasonably be expected
to be harmful in any material respect to the property, business, goodwill, or
reputation of the Company or any of its Affiliates; or (e) commits theft,
larceny, embezzlement, or fraud; provided, however, that Executive may not be
terminated for “Cause” unless (x) in respect of any event described in clause
(i) above, the Board provides Executive with reasonable advance written notice
to Executive of its intent to terminate Executive for Cause, (y) in respect of
any event described in clause (ii) above, the Company provides Executive written
notice of the basis for which the Board believes Cause exists and an opportunity
to bring legal counsel to a meeting with the Board to review and address the
allegations of Cause, and (z) in respect of any of the events described in
clause (ii)(c) above or, to the extent the Board reasonably and in good faith
determines that the applicable activity or behavior is curable, in respect of
any of the events described in clauses (ii)(a) or (b), Executive fails to cure
any such breach, activity or behavior to the good faith satisfaction of the
Board within 10 business days after Executive’s receipt of written notice of the
breach, activity or behavior (provided, further, that Executive shall only be
entitled to one such opportunity to cure under this Employment Agreement).
Executive shall not be subject to a for Cause termination solely on the basis of
poor performance or as a result of following the direction of the Board or the
Executive Chairman or Vice Chairman of the Board or for acting or not acting on
the advice of counsel to the Company.

 

(f)        Good Reason. “Good Reason” means, without the express prior written
consent of Executive, (i) a material reduction of Executive’s position, duties,
and responsibilities with the Company from those in effect as of the date of
this Employment Agreement (provided that Executive ceasing to serve as the Chief
Executive Officer of a public company will not, standing alone, constitute Good
Reason; and provided, further, that the Company’s transition of Executive’s
position, duties, and responsibilities to a new Chief Executive Officer
following receipt of Executive’s notice of retirement (which he must provide at
least six (6) months prior to retiring) will not constitute Good Reason so long
as Executive continues to have executive officer-level responsibilities), (ii)
Executive no longer reports to at least one of (A) the Board, (B) the Executive
Chairman of the Board or (C) the Executive Vice Chairman of the Board, (iii) the
Company’s failure to take commercially reasonable best efforts to nominate
Executive to the Board (unless such nomination is prohibited by legal or
regulatory requirements), (iv) a reduction by the Company of Executive’s Base
Salary provided in SECTION 3(a) of this Employment Agreement, (v) a reduction by
the Company of Executive’s Target Bonus provided in SECTION 3(a) of this
Employment Agreement, (vi) the Company’s material breach of this Employment
Agreement, or (vii) the Company’s requiring Executive to move his primary place
of employment more than 50 miles from his primary place of employment as of the
Effective Date (provided, that, Executive will not have Good Reason under this
clause (vii), if the Company relocates its headquarters without relocating
Executive’s primary place of employment, even if such relocation increases the
amount of Executive’s business travel); provided, however, that no act or
omission described in clauses (i) through (vii) shall be treated as “Good
Reason” under this Employment Agreement unless (I) Executive delivers to the
Company a written statement of the basis for Executive’s belief that Good Reason
exists, (2) Executive gives the Company thirty (30) days after the delivery of
such statement to cure the basis for such belief, and (3) Executive actually
resigns during the ten (10) day period which begins immediately after the end of
such thirty (30) day period if Good Reason continues to exist after the end of
such thirty (30) day period.



 

8 

 



 

(g)       Termination for Disability or Death.

 

  (i) Disability. The Company may terminate the Term and Executive’s employment,
if Executive is unable substantially to perform Executive’s duties and
responsibilities hereunder to the full extent required by the Board by reason of
a Permanent Disability, as defined below. Executive shall upon his Termination
of Employment by reason of a Permanent Disability, be entitled to the following:
(i) the Pro-Rata Bonus; (ii) any other amounts earned, accrued or owing but not
yet paid, which amounts shall be paid within thirty (30) days following such
Termination of Employment; and (iii) continued participation, in accordance with
the terms of such plans, in those employee welfare benefit plans in which
Executive was participating on the date of termination which, by their terms,
permit a former employee to participate. In such event, the Company shall have
no further liability or obligation to Executive for compensation under this
Employment Agreement. Executive agrees, in the event of a dispute under this
SECTION 4(g)(i), to submit to a physical examination by a licensed physician
selected by the Board. For purposes of this Employment Agreement, “Permanent
Disability” has the same meaning as for purposes of the Company’s permanent
disability insurance policies which now or hereafter cover the permanent
disability of Executive or, in absence of such policies, means the inability of
Executive to work in a customary day-to-day capacity for six (6) consecutive
months or for six (6) months within a twelve (12) month period, as determined by
the Board.

 

  (ii) Death. The Term and Executive’s employment with the Company shall
terminate in the event of Executive’s death. In such event, the Company shall
pay to Executive’s executors, legal representatives or administrators, as
applicable, a prorated portion of the Target Bonus for the year in which such
death occurs (with the proration based on the number of days Executive was
employed with the Company during such year), paid within thirty (30) days
following such Termination of Employment. In addition, Executive’s estate shall
be entitled upon Executive’s death to (i) any other amounts earned, accrued or
owing but not yet paid, which amounts shall be paid within thirty (30) days
following such Termination of Employment; and (ii) any other benefits to which
Executive is entitled in accordance with the terms of the applicable plans and
programs of the Company. The Company shall have no further liability or
obligation under this Employment Agreement to Executive’s executors, legal
representatives, administrators, heirs or assigns or any other person claiming
under or through Executive.

   

9 

 



 

(h)       Benefits at Termination of Employment. Executive will have, upon
termination of his employment, the right to receive any benefits payable under
the Company’s employee benefit plans, programs and policies that Executive
otherwise has a nonforfeitable right to receive under the terms of such plans,
programs and policies (other than severance benefits), independent of
Executive’s rights under this Employment Agreement.

 

(i)       Other Obligations. Upon any termination of Executive’s employment with
the Company, Executive shall be deemed to have tendered his resignation from the
Board and any other position as an officer, director or fiduciary of any
Company-related entity.

 

SECTION 5. COVENANTS BY EXECUTIVE

 

(a)     The Company’s Property.

 

  (i) Executive, upon the termination of Executive’s employment for any reason
or, if earlier, upon the Company’s request, shall promptly return all Property
(as defined below) that had been entrusted or made available to Executive by the
Company or any of its subsidiaries; provided, that, Executive may retain his
contacts, calendars and personal correspondence and any compensation information
reasonably needed for tax preparation purposes.

 

  (ii) The term “Property” means all records, files, memoranda, reports, price
lists, customer lists, drawings, plans, sketches, keys, codes, computer hardware
and software and other property of any kind or description prepared, used or
possessed by Executive during Executive’s employment with the Company or any of
subsidiaries (and any duplicates of any such property) together with any and all
information, ideas, concepts, discoveries, and inventions and the like
conceived, made, developed or acquired at any time by Executive individually or
with others during Executive’s employment that relate to the business, products
or services of the Company or any of its subsidiaries.

 

(b)       Trade Secrets.

 

  (i) Executive agrees that Executive will hold in a fiduciary capacity for
thebenefit of the Company and its subsidiaries and will not directly or
indirectly use or disclose, other than when required to do so in good faith to
perform Executive’s duties and responsibilities, any Trade Secret (as defined
below) that Executive may have acquired during the term of Executive’s
employment with the Company or any of its subsidiaries for so long as such
information remains a Trade Secret, unless Executive is required to do so by a
lawful order of a court of competent jurisdiction, any governmental authority,
or agency, or any recognized subpoena; provided, however, that before making any
disclosure of a Trade Secret pursuant to a such an order or subpoena, Executive
will provide notice of such order or subpoena to the Company to permit the
Company to challenge such order or subpoena if the Company, in its sole
discretion and at its expense, desires to challenge such order or subpoena or to
seek a protective order preventing further disclosure of the Trade Secret.
Pursuant to 18 U.S.C. § 1833(b), Executive will not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a Trade Secret that (A) is made (x) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to Executive’s attorney
and (y) solely for the purpose of reporting or investigating a suspected
violation of law; or (B) is made in a complaint or other document that is filed
under seal in a lawsuit or other proceeding. If Executive files a lawsuit for
retaliation by the Company or any of its subsidiaries for reporting a suspected
violation of law, Executive may disclose the Trade Secret to Executive’s
attorney and use the Trade Secret information in the court proceeding, if
Executive files any document containing the Trade Secret under seal and does not
disclose the Trade Secret except under court order. Nothing in this Employment
Agreement is intended to conflict with 18 U.S.C. § I 833(b) or create liability
for disclosures of Trade Secrets that are expressly allowed by such section.

  

10 

 

  

  (ii) The term “Trade Secret” means information, without regard to form,
including technical or non-technical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, or a list of actual or potential customers
or suppliers that are not commonly known or available to the public and which
information (A) derives economic value, actual or potential, from not being
generally known to, and not being generally readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or use
and (B) is the subject of reasonable efforts by the Company or any of its
subsidiaries to maintain its secrecy.

 

  (iii) This SECTION 5(b) and SECTION 5(c) are intended to provide rights to the
Company and its subsidiaries that are in addition to, not in lieu of, those
rights the Company and its subsidiaries have under the common law or applicable
statutes for the protection of trade secrets and Confidential Information.

 

(c)       Confidential Information.

 

  (i) Executive while employed by the Company or any of its subsidiaries and
after termination of such employment for any reason shall, for so long as the
information remains Confidential Information, hold in a fiduciary capacity for
the benefit of the Company and its subsidiaries and shall not directly or
indirectly use or disclose, other than when required to do so in good faith to
perform Executive’s duties and responsibilities, any Confidential Information
(as defined below) that Executive may have acquired (whether or not developed or
compiled by Executive and whether or not Executive is authorized to have access
to such information) during the term of, and in the course of, or as a result of
Executive’s employment with the Company or any of its subsidiaries, unless
Executive is required to do so by a lawful order of a court of competent
jurisdiction, any governmental authority, or agency, or any recognized subpoena;
provided, however, that before making any disclosure of a Confidential
Information pursuant to a such an order or subpoena, Executive will provide
notice of such order or subpoena to the Company to permit the Company to
challenge such order or subpoena if the Company, in its sole discretion and at
its expense, desires to challenge such order or subpoena or to seek a protective
order preventing further disclosure of the Confidential Information.

 



11 

 





  

  (ii) The term “Confidential Information” means any secret, confidential or
proprietary information possessed by the Company or any of its subsidiaries
relating to their respective businesses that is or has been disclosed to
Executive or of which Executive becomes aware as a consequence of or through
Executive’s relationship with the Company or any of its subsidiaries, and is not
generally known to the competitors of the Company or any of its subsidiaries,
including customer lists, details of client or consultant contracts, the terms
and conditions of this Employment Agreement, current and anticipated customer
requirements, pricing policies, price lists, market studies, business plans,
licensing strategies, advertising campaigns, operational methods, marketing
plans or strategies, product development techniques or flaws, computer software
programs (including object code and source code), data and documentation, data
base technologies, systems, structures and architectures, inventions and ideas,
past, current and planned research and development, compilations, devices,
methods, techniques, processes, financial information and data, employee
compensation information, business acquisition plans and new personnel
acquisition plans, which are not otherwise included in the definition of a Trade
Secret under this Employment Agreement. Confidential Information shall not
include any information that has been voluntarily disclosed to the public by the
Company or any of its subsidiaries (except where such public disclosure has been
made by Executive without authorization) or that has been independently
developed and disclosed by others, or that otherwise enters the public domain
through lawful means.



 

  (iii) Nothing in this Employment Agreement shall prohibit or restrict the
Company or its Affiliates, Executive or their respective attorneys from: (A)
making any disclosure of relevant and necessary information or documents in any
action, investigation, or proceeding relating to this Employment Agreement or
any other litigation between the Company or its Affiliates and Executive, or as
required by law or legal process, including with respect to possible violations
of law; (B) participating, cooperating, or testifying in any action,
investigation, or proceeding with, or providing information to, any governmental
agency or legislative body, any self-regulatory organization, and/or pursuant to
the Sarbanes-Oxley Act; or (C) accepting any U.S. Securities and Exchange
Commission awards. In addition, nothing in this Employment Agreement prohibits
or restricts the Company or its Affiliates or Executive from initiating
communications with, or responding to any inquiry from, any regulatory or
supervisory authority regarding any good faith concerns about possible
violations of law or regulation.

 



12 

 



 

(d)       Ownership of Work Product.

 

  (1) Executive acknowledges and agrees that Executive will be employed with the
Company, and may also be employed with one or more of its subsidiaries, in
positions that could provide the opportunity for conceiving and/or reducing to
practice developments, discoveries, methods, processes, designs, inventions,
ideas, or improvements (hereinafter collectively called “Work Product”).
Accordingly, Executive agrees to promptly report and disclose to the Company in
writing all Work Product conceived, made, implemented, or reduced to practice by
Executive, whether alone or acting with others, during Executive’s employment
with the Company or any of its subsidiaries. Executive acknowledges and agrees
that all Work Product is the sole and exclusive property of the Company.
Executive agrees to assign, and hereby automatically assigns, without further
consideration, to the Company any and all rights, title, and interest in and to
all Work Product; provided, however, that this SECTION 5(d)(i) shall not apply
to any Work Product for which no equipment, supplies, facilities, or trade
secret information of the Company or any of its subsidiaries was used and that
was developed entirely on Executive’s own time, unless the Work Product (A)
relates directly or indirectly to the business of the Company or any of its
subsidiaries or any such entity’s actual or demonstrably anticipated research or
development, or (B) results from any work performed by Executive for the Company
or any of its subsidiaries. The Company and its subsidiaries, together with
their respective successors and assigns, shall have the right to obtain and hold
in their respective own names copyright registrations, trademark registrations,
patents and any other protection available to the Work Product.

 

  (ii) Executive agrees to perform, upon the reasonable request of the Company,
such further acts as may be reasonably necessary or desirable to transfer,
perfect, and defend the Company’s and its subsidiaries’ ownership of the Work
Product, including (A) executing, acknowledging and delivering any requested
affidavits and documents of assignment and conveyance, (B) assisting in the
preparation, prosecution, procurement, maintenance and enforcement of all
copyrights and/or patents with respect to the Work Product in any countries, (C)
providing testimony in connection with any proceeding affecting the right, title
or interest of the Company and its subsidiaries in any Work Product, and (D)
performing any other acts deemed necessary or desirable to carry out the
purposes of this Employment Agreement. The Company shall reimburse all
reasonable out-of-pocket expenses incurred by Executive at the Company’s request
in connection with the foregoing.

  

13 

 

  

(e)       Non-Competition; Non-Solicitation.

 

  (i) While employed by the Company or any of its subsidiaries and for
twenty-four (24) months following termination of Executive’s employment for any
reason, Executive will not, whether as an employee, consultant, advisor,
independent contractor, or in any other capacity, provide services to any
Competing Business in the Territory. For purposes of this Employment Agreement,
the term “Territory” means the United States, and the term “Competing Business”
means: (i) the weight loss industry, (ii) the diet care set of the health and
beauty category within the food, drug, mass and specialty retail channels, (iii)
snacking, and (iv) any business that competes with the Company or any of its
subsidiaries or engages in any other material business in which the Company or
any of its subsidiaries is engaged during the Term or in which it or they have
taken material steps to engage with Executive’s knowledge, on or prior to
Executive’s Termination of Employment. Executive acknowledges and agrees that
the Territory identified in this SECTION 5(e)(i) is the geographic area in or as
to which he is expected to perform services or have responsibilities for the
Company and its Affiliates by being actively engaged as a member of the
Company’s management team as Chief Executive Officer and President during his
employment with the Company.

 

  (ii) The foregoing restrictions shall not be construed to prohibit (A)
Executive from working for a corporation or private equity firm that competes
with the Competing Business, so long as (x) Executive does not engage in the
sector that competes with the Competing Business and (y) the Competitive
Business does not constitute more than 10% of the corporation’s or private
equity firm’s business by gross revenue, or (B) the ownership by Executive of
less than one percent (1%) of any class of securities of any company which is a
Competing Business having a class of securities registered pursuant to the
Securities Exchange Act of 1934, as amended (or through an investment in any
mutual, private equity or hedge fund or similar pooled investment vehicle);
provided that such ownership represents a passive investment and that neither
Executive nor any group of persons including Executive in any way, either
directly or indirectly, manages or exercises control of any such company,
guarantees any of its financial obligations, consults with, advises, or
otherwise takes any part in its business, other than exercising Executive’s
rights as a shareholder, or seeks to do any of the foregoing.

  

14 

 

  

  (iii) While employed with the Company or any of its subsidiaries and for
twenty-four (24) months following termination of Executive’s employment for any
reason, Executive shall not, on his own behalf or on behalf of any person, firm,
partnership, association, corporation or business organization, entity or
enterprise, directly or indirectly, hire, or solicit or attempt to solicit any
officer, employee or independent contractor, consultant or advisor of the the
Company or its direct or indirect subsidiaries with whom Executive had contact
in the course of Executive’s employment with the Company to terminate or reduce
his or her employment or business relationship with the the Company or its
direct or indirect subsidiaries and shall not assist any other person or entity
in such a solicitation. This clause (iii) shall not prohibit Executive from
providing a reference at the request of any individual or entity referenced
above.

  

(f)      Non-Disparagement. Executive will not make any statement, written or
verbal, to any person or entity, including in any forum or media, or take any
action, in disparagement of the Company or any of its direct or indirect
subsidiaries, the Board, or any of their respective current, former or future
affiliates (solely to the extent Executive has (or could reasonably be expected
to have) knowledge that an entity is an affiliate), or any current, former or
future shareholders, partners, managers, members, officers, directors, or
employees of any of the foregoing (solely to the extent Executive has (or could
reasonably be expected to have) knowledge thereof) (each, a “Company Party”),
including negative references to or about any Company Party’s services,
policies, practices, documents, methods of doing business, strategies,
objectives, shareholders, partners, managers, members, officers, directors, or
employees, or take any other action that may disparage any Company Party to the
general public and/or any Company Party’s officers, directors, employees,
clients, suppliers, investors, potential investors, business partners or
potential business partners. The Company will instruct its executive officers
and directors not to make any statement, written or verbal, to any person or
entity, including in any forum or media, or take any action, in disparagement of
Executive. Notwithstanding anything to the contrary in the foregoing, the
foregoing shall not be violated by truthful statements in response to legal
process, required governmental testimony or filings, or administrative or
arbitral proceedings (including, without limitation, depositions in connection
with such proceedings), and the foregoing limitation on the Company’s executives
and directors (including Executive) shall not be violated by statements that
they in good faith believe are necessary or appropriate to make in connection
with performing their duties and obligations to the Company.

 

(g)       Cooperation. Executive will cooperate with all reasonable requests by
the Company (or any of its Affiliates) for assistance in connection with any
investigation or legal proceedings involving the Company (or any of its
Affiliates, to the extent Executive was involved with any such Affiliate while
employed hereunder), including by providing truthful testimony in person in any
such legal proceedings without having to be subpoenaed. Such cooperation shall
be at reasonable times and locations and shall be reasonably subject to
Executive’s personal and business commitments and shall not require Executive to
cooperate against his own legal interests. Executive shall be reimbursed for any
reasonable expenses incurred in connection with such cooperation including
travel (at the level provided to Executive during his employment) and reasonable
legal fees in the event Executive determines that it is necessary for him to
engage independent counsel; provided, that, the Company shall have the
opportunity to reasonably pre-approve such expenses.

  

15 

 

  

(h)       Reasonable and Continuing Obligations. Executive agrees that
Executive’s obligations under this SECTION 5 are obligations that will continue
beyond the date Executive’s employment with the Company and its subsidiaries
terminates, regardless of the reason for such termination, and that such
obligations are reasonable and necessary to protect the legitimate business
interests of the Company and its subsidiaries. In addition, the Company shall
have the right to take such other action as such entity deems necessary or
appropriate to compel compliance with the provisions of this SECTION 5,
including seeking injunctive relief.

 

(i)       Remedy for Breach. Executive agrees that the remedies at law of the
Company and its subsidiaries for any actual or threatened breach by Executive of
the covenants in this SECTION 5 would be inadequate and that the Company and its
subsidiaries shall be entitled to specific performance of the covenants in this
SECTION 5, including entry of an ex parte, temporary restraining order in state
or federal court, preliminary and permanent injunctive relief against activities
in violation of this SECTION 5, or both, or other appropriate judicial remedy,
writ or order, in addition to any damages and legal expenses that the Company
and its subsidiaries may be legally entitled to recover. Executive acknowledges
and agrees that the covenants in this SECTION 5 shall be construed as agreements
independent of any other provision of this or any other agreement between the
Company or any of its subsidiaries and Executive, and that the existence of any
claim or cause of action by Executive against the Company or any of its
subsidiaries, whether predicated upon this Employment Agreement or any other
agreement, shall not constitute a defense to the enforcement by the Company or
any of its subsidiaries of such covenants.

 

SECTION 6. SECTION 409A COMPLIANCE

 

(a)       The Company and Executive agree that this Employment Agreement will be
administered and interpreted in good faith in a manner which is intended to
minimize the risk that Executive will be subject to tax under Section 409A
(“Section 409A”) of the Internal Revenue Code of 1986, as amended (the “Code”),
with respect to any payments to be made or benefits to be provided to Executive
by the Company pursuant to the terms of this Employment Agreement, and the
Company and Executive agree to cooperate fully and in good faith with one
another to seek to minimize such risk.

 

(b)       Notwithstanding any other provision of this Employment Agreement, no
payments shall be made and no benefits shall be provided under this Employment
Agreement as a result of Executive’s termination of employment unless Executive
has a “separation from service” within the meaning of Section 409A in connection
with such termination of employment, and Executive and the Company acknowledge
and agree that a “separation from service” may come before, after or coincide
with any such termination of employment and that the payments otherwise to be
made at a termination of employment and that the benefits otherwise to be
provided at a termination of employment shall only be made or provided at the
time of the related “separation from service”. Furthermore, Executive and the
Company acknowledge and agree that all or any part of any payment to be made or
benefit to be provided to Executive during the 6 month and 1 day period which
starts on the date Executive has a “separation from service” (other than by
reason of Executive’s death) shall be delayed and then paid (in a lump sum
without interest) or provided (without interest) on the first business day which
comes 6 months and 1 day after the date of Executive’s “separation from service”
if the Company acting in good faith determines that (1) Executive is a
“specified employee” within in the meaning of Section 409A and (ii) making such
payment or providing such benefit during such 6 month and 1 day period would put
Executive at risk for any taxes or penalties under Section 409A.

  

16 

 

  

(c)       With respect to items eligible for reimbursement under the terms of
this Employment Agreement, (i) the amount of such expenses eligible for
reimbursement, or in-kind benefits provided, in any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in another taxable year, (ii) no reimbursement or in-kind benefit may
be exchanged or liquidated for another payment or benefit, and (iii) any
reimbursements of expenses shall be made as soon as practicable under the
circumstances but in any event no later than the end of the calendar year
following the calendar in which the related expenses were incurred.

 

(d)       The Company and Executive intend that each installment of payments and
benefits provided under this Employment Agreement shall be treated as a separate
identified payment for purposes of Section 409A, and that neither the Company
nor Executive shall have the right to accelerate or defer the delivery of any
such payments or benefits if a determination is made in good faith that any such
acceleration or deferral would present a risk that Executive would be subject to
any tax under Section 409A.

 

(e)       Executive acknowledges and agrees that nothing in this Employment
Agreement shall be construed as a covenant by the Company that no payment will
be made or benefit will be provided under this Employment Agreement which will
be subject to taxation under Section 409A or as a guarantee or indemnity by the
Company for the tax consequences to the payments and benefits called for under
this Employment Agreement including any tax consequences under Section 409A.
Finally, Executive agrees that Executive shall be the only person responsible
for paying all taxes due with respect to such payments and benefits.

 

SECTION 7. SECTION 280G

 

(a)       Best-Net Cutback. Notwithstanding any other provision of this
Employment Agreement or any other plan, arrangement or agreement to the
contrary, if any of the payments or benefits provided or to be provided by the
Company or its affiliates to Executive or for Executive’s benefit pursuant to
the terms of this Employment Agreement or otherwise (“Covered Payments”)
constitute parachute payments (“Parachute Payments”) within the meaning of
Section 280G of the Code and would, but for this SECTION 7 be subject to the
excise tax imposed under Section 4999 of the Code (or any successor provision
thereto) or any similar tax imposed by state or local law or any interest or
penalties with respect to such taxes (collectively, the “Excise Tax”), then
prior to making the Covered Payments, a calculation shall be made comparing (i)
the Net Benefit (as defined below) to Executive of the Covered Payments after
payment of the Excise Tax to (ii) the Net Benefit to Executive if the Covered
Payments are limited to the extent necessary to avoid being subject to the
Excise Tax. Only if the amount calculated under (i) above is less than the
amount under (ii) above will the Covered Payments be reduced to the minimum
extent necessary to ensure that no portion of the Covered Payments is subject to
the Excise Tax (that amount, the “Reduced Amount”). “Net Benefit” shall mean the
present value of the Covered Payments net of all federal, state, local, foreign
income, employment and excise taxes.

  

17 

 

  

(b)       Method of Reduction. The Covered Payments shall be reduced in a manner
that maximizes Executive’s economic position. In applying this principle, the
reduction shall be made in a manner consistent with the requirements of Section
409A of the Code, and where two economically equivalent amounts are subject to
reduction but payable at different times, such amounts shall be reduced on a pro
rata basis but not below zero.

 

(c)       Determination. Any determination required under this SECTION 7,
including whether any payments or benefits are parachute payments, shall be made
in the sole discretion of an independent accounting firm selected and paid for
by the Company using reasonable assumptions on Executive’s tax rates (as
determined by such accounting firm). Executive shall provide the Company with
such information and documents as the Company and such accounting firm may
reasonably request in order to make a determination under this SECTION 7. The
parties shall cooperate to the extent necessary to reduce the Excise Tax,
including determining “reasonable compensation” under Sections 280G and 4999 of
the Code (which may involve the valuation of Executive’s non-compete
obligations). The accounting firm’s determination shall be final and binding on
Executive and the Company absent manifest error.

 

SECTION 8. INSURANCE AND INDEMNIFICATION

 

(a)       Insurance. The Company shall cover Executive under its directors’ and
officers’ liability insurance both during and, while potential liability exists,
after the Term in the same amount and to the same extent as the Company covers
its other executive officers and directors.

 

(b)       Indemnification. The Company hereby agrees to indemnify Executive and
hold Executive harmless to the extent provided under the By-Laws of the Company
(and at the same level as it covers its other executive officers and directors)
against and in respect of any and all actions, suits, proceedings, claims,
demands, judgments, costs, expenses (including reasonable attorney’s fees),
losses, and damages resulting from Executive’s good faith performance of
Executive’s duties and obligations with the Company. This obligation shall
survive the termination of Executive’s employment with the Company.

 

SECTION 9. ATTORNEYS’ FEES

 

Upon presentation of appropriate documentation, the Company shall pay
Executive’s reasonable counsel fees incurred in connection with the negotiation
and documentation of this Employment Agreement, up to a maximum of $25,000,
which shall be paid within sixty (60) days following the Effective Date,
provided that Executive is still employed at the time of such payment (other
than as a result of Executive’s death, Disability, termination without Cause or
termination for Good Reason).

  

18 

 

  

SECTION 10. MISCELLANEOUS

 

(a)       Notices. All Notices and all other communications which are required
to be given under this Employment Agreement must be in writing and shall be
deemed to have been duly given when (i) personally delivered, (ii) mailed by
United States registered or certified mail postage prepaid, (iii) sent via a
nationally recognized overnight courier service, (iv) sent via facsimile to the
recipient, or (v) sent via e-mail to the recipient, in each case as follows:

 

  If to the Company:

The Simply Good Foods Company

1050 17th Street, Suite 1500 Denver, CO 80265

Attn: General Counsel

        If to Executive: Joseph E. Scalzo
Last address in books and records of the Company

 

  with a copy to:

Michael S. Katzke



Katzke & Morgenbesser LLP



1345 Avenue of the Americas, 11th Fl.

New York, NY 10105

 

or such other address or addresses as either party hereto shall have designated
by notice in writing to the other party hereto.

 

(b)       No Waiver. Except for any notice required to be given under this
Employment Agreement, no failure by either the Company or Executive at any time
to give notice of any breach by the other of, or to require compliance with, any
condition or provision of this Employment Agreement shall be deemed a waiver of
any provisions or conditions of this Employment Agreement.

 

(c)       Applicable Law. This Employment Agreement shall be governed by the
laws of the State of Delaware (except to the extent that its choice of law
provisions would call for the application of the law of another jurisdiction).

 

(d)       Other Agreements. This Employment Agreement replaces and merges any
and all previous agreements and understandings regarding all the terms and
conditions of Executive’s employment relationship with the Company and this
Employment Agreement constitutes the entire agreement of the Company and
Executive with respect to such terms and conditions, and all such agreements and
understandings shall be superseded hereby (including, without limitation, the
Prior Agreement). Executive acknowledges that Executive is not obligated under
any contract or other agreement that would conflict with Executive’s obligations
under this Employment Agreement and Executive’s ability to perform Executive’s
duties and responsibilities under this Employment Agreement upon commencement of
and during the Term.

  

19 

 

  

(e)       Amendment. No amendment to this Employment Agreement shall be
effective unless it is both: (i) agreed to and signed by Executive and (ii) read
and approved by the Board.

 

(f)       Invalidity. If any part of this Employment Agreement is held by a
court of competent jurisdiction to be invalid or otherwise unenforceable, the
remaining part shall be unaffected and shall continue in full force and effect,
and the invalid or otherwise unenforceable part shall be deemed not to be part
of this Employment Agreement. If any court construes any provision or portion of
this Employment Agreement to be unenforceable because of the scope or duration
of such provision, it is the intention of the parties that the court reduce or
reform the scope or duration to its greatest enforceable level.

 

(g)       Arbitration. The Company and Executive shall have the right to obtain
from a court an injunction or other equitable relief arising out of Executive’s
breach of the provisions of SECTION 5 of this Employment Agreement. However, any
other controversy or claim arising out of or relating to this Employment
Agreement, any alleged breach of this Employment Agreement, or Executive’s
employment with the Company or the termination of such employment, including any
claim as to arbitrability or any claims for any alleged discrimination,
harassment, or retaliation in violation of any federal, state or local law,
shall be settled by binding arbitration in Arapahoe County, Colorado in
accordance with the rules of the American Arbitration Association then
applicable to employment-related disputes and any judgment upon any award, which
may include an award of damages, may be entered in the state or federal court
having jurisdiction over such award.

 

(h)       Costs of Enforcement. In the event of a dispute or action to enforce
the terms of this Employment Agreement, each party hereto shall bear its own
costs and expenses incurred in connection therewith, including all attorneys’
fees.

 

(i)       Clawback Provisions. To the extent required by applicable law or any
applicable securities exchange listing standards, or as otherwise reasonably
determined by the Company in a manner consistent for all executive officers,
Executive’s incentive-based compensation shall be subject to the provisions of
any applicable clawback policies or procedures adopted by the Company, which
clawback policies or procedures may provide for forfeiture, repurchase and/or
recoupment of such incentive-based compensation. Notwithstanding any provision
of this Employment Agreement to the contrary, the Company reserves the right,
without Executive’s consent, to adopt any such clawback policies and procedures
for all executive officers, including such policies and procedures applicable to
this Employment Agreement with retroactive effect.

 

(j)       Assignment. This Employment Agreement may not be assigned by
Executive. This Employment Agreement may be assigned by the Company, without
Executive’s consent, to (1) any affiliate of the Company (so long as the Company
or such affiliate remains liable for any amounts due hereunder), or (2) any
other successor in interest to the Company’s business and assets (whether by
merger, sale of assets, contribution of assets or otherwise). This Employment
Agreement shall be binding on and inure to the benefit of the Company and its
successors and assigns.

 

(k)      Interpretation. As used in this Employment Agreement, the word
“including” means “including, without limitation” in each instance.

 

*        *      *       *       * 

  

20 

 

  

IN WITNESS WHEREOF, the Company and Executive have executed this Amended and
Restated Employment Agreement in multiple originals to be effective on the
Effective Date.

  

THE SIMPLY GOOD FOODS COMPANY   EXECUTIVE       By: /s/ David West   /s/ Joseph
E. Scalzo Name: David West   Joseph E. Scalzo Title: President           This
7th day of July, 2017 This 7th day of July, 2017

 

 [Signature Page to Amended and Restated Employment Agreement]

 

 

 

 

Exhibit A

 

Form of Nonqualified Stock Option Agreement

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B

 
Form of Release

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

